Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed on 5/19/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 recites the limitation "the Miller operating mode" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloms et al. (6,928,969).

Bloms discloses a method for operating a variable-lift valve train for a gas exchange valve of an internal combustion engine (abstract), comprising: ascertaining an exhaust-gas temperature and/or a characteristic of at least one other temperature parameter of the internal combustion engine (column 7, lines 24 to 41); ; ascertaining a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14,27 are rejected under 35 U.S.C. 103 as being unpatentable over DE’664 (DE102014013664) in view of Wurms et al. (2003/0037739).

Regarding claim 14: DE’664 discloses a variable-lift valve train for a gas exchange valve of an internal combustion engine (figures 1,2), comprising: a lift adjuster 
DE’664 fails to disclose actuate the gas exchange valve with an at least substantially equal maximum valve acceleration.
However, Wurms teaches actuate the gas exchange valve with an at least substantially equal maximum valve acceleration (paragraph 0035) that provides sturdy valve train which exhibits uniform valve acceleration (abstract).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of DE’664 by adapting the method as taught by Wurms in order to provide sturdy valve trains with uniform acceleration for improved performance as taught by Wurms.

Regarding claim 27: DE’664 discloses Page 5 of 8Application No. To be determinedAttorney Docket No. 080437. PE439USthe lift adjuster is an intermediate lever (3), the lift actuator is a cam of a camshaft (1), and the lift lever (5) is a roller-type (8) valve lever (figure 1).

Allowable Subject Matter
Claims 15-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746